      Case 1:17-cv-00616-JGK-SN Document 185 Filed 12/20/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



SARAH RANSOME,

               Plaintiff,                                     No. 17-Civ-00616 (JGK)

v.

JEFFREY EPSTEIN, GHISLAINE
MAXWELL, SARAH KELLEN, LESLEY
GROFF and NATALYA MALYSHEV,

               Defendants.


                  STIPULATION OF DISMISSAL WITH PREJUDICE

      IT IS HEREBY STIPULATED AND AGREED, by and among Plaintiff, Sarah Ransome,

and Defendants, Jeffrey Epstein, Ghislaine Maxwell, Sarah Kellen and Lesley Groff, pursuant to

Federal Rule of Civil Procedure 41, that each and every issue, claim, including all claims for all

forms of damages, prejudgment interest, and costs be dismissed with prejudice, each party to bear

its own attorneys' fees, costs, and expenses. The parties hereby request the Court to enter the

attached Agreed Final Order of Dismissal With Prejudice.

DATED: December 20, 2018                        DATED: December 20, 2018

LINK & ROCKENBACH, PA                           BOIES SCHILLER FLEXNER LLP
1555 Palm Beach Lakes Blvd., Suite 930          401 E. Las Olas Blvd., Suite 1200
West Palm Beach, FL 33401                       Ft. Lauderdale, FL 33301
(561) 847-4408                                  (954) 356-0011
scott@linkrocklaw.com                           smccawley@bsfllp.com
                                                mschultz@bsfllp.com


By: /s/ Scott J. Link                           By: /s/ Sigrid McCawley, with permission
    SCOTT J. LINK, pro hac vice                     SIGRID MCCAWLEY, pro hac vice
    Counsel for Defendants Jeffrey Epstein,         MEREDITH SCHULTZ, pro hac vice
    Sarah Kellen and Lesley Groff                   Counsel for Plaintiff Sarah Ransome
     Case 1:17-cv-00616-JGK-SN Document 185 Filed 12/20/18 Page 2 of 2



DATED: December 20, 2018

HADDON, MORGAN & FOREMAN, P.C.
150 East 10th Avenue
Denver, CO 80203
lmenninger@hmflaw.com
jpagliuca@hmflaw.com


By: /s/ Laura A. Menninger, with permission
    LAURA A. MENNINGER (LM-1374)
    JEFFREY PAGLIUCA, pro hac vice
    Counsel for Defendant Ghislaine
    Maxwell




                                              2
